DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

sealed with a lower end surface of the housing, wherein the upper joint can be threadedly connected to a gas injection tubing string, and the lower joint can be connected to the upper joint of the microbubble generation device of a next stage through a joint; structures of the upper joint and the lower joint are the same, both comprising a connection block and an insertion portion connected thereto; the insertion portion can be in sealed connection with an end portion of the core tube, and the connection block is provided to be sealed with the upper end surface or the lower end surface of the housing; a tapered hole is provided on the connection block, a via-hole is provided on the insertion portion, and the core tube is communicated with the tapered hole through the via-hole; the insertion portion is substantially cylindrical and has an external threaded section and a necking section; the insertion portion can be inserted into the core tube from the end portion of the core tube, and threadedly connected into the end portion of the core tube through the external threaded section, so as to ensure an overall stress stability; the necking section is sleeved with a sealing ring, and provided to be sealed in the end portion of the core tube through the sealing ring; after the upper joint is inserted into the upper end of the core tube and the lower joint is 
“a flow rate control mechanism” of claim 1 (generic placeholder “mechanism” with the functional language of flow rate control) with the corresponding structure of ¶57-58 of: limiting a maximum gas flow, when the gas flow rate exceeds a design value, the flow rate control mechanism is self-blocked by the blocking ball therein, so as to prevent the gas in the core tube from flowing into the flow rate control mechanism; ensuring the normal working of the identical devices connected in series up and down; comprising a ball valve cylinder, a hydraulic tube and a ball valve tee, wherein a flow rate regulation orifice plate is provided in the ball valve cylinder, a first valve seat is provided on an upper end of the ball valve cylinder, and a valve ball can be seated on the first valve seat; one end of the hydraulic tube is connected to the first valve seat through a side hole tube that is provided with a plurality of flow holes and communicated with the annular space through the plurality of flow holes; and the ball valve tee is connected to a lower end of the ball valve cylinder, the other end of the hydraulic tube and the core tube, respectively; wherein a main piston body is provided to be sealable and movable in one end of the hydraulic tube, an auxiliary piston body is provided to be sealable and movable in the other end of the hydraulic tube, and the hydraulic tube between the main piston body and the auxiliary piston body is filled with a pressure transmission fluid, which is engine oil in this embodiment, with a viscosity not less than 10 mPa·s under the normal temperature and the normal pressure; the other 
“a pressure balancing mechanism” of claim 1 (generic placeholder “mechanism” with the functional language of pressure balancing) with the corresponding structure of ¶70-71 of: a pressure balancing tube and a fluid check valve that are connected to each other; he pressure balancing tube is connected to the housing and communicated with the annular space in the housing. The fluid check valve enables external fluid to be introduced into the pressure balancing tube, so as to prevent a medium in the pressure balancing tube from flowing out; the fluid check valve is further connected to a filter that can prevent a blockage caused by the entry of impurities of the external fluid; during a downward movement of the microbubble generation device, the fluid (usually water) in the well will enter the annular space 14 between the filter plate 13 and the core tube through the fluid check valve 32 to balance the pressures on the two sides of the filter plate, so that the filter plate in an isobaric state and then protected; at the initial stage of the water injection, the wellbore will quickly be full of the injected water with a pressure up to 10 MPa. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the other end" multiple times. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6 and 8-12 depend upon claim 2.

Claim 17 recites “and two opposite sidewalls thereof are provided with one of the filter plates, respectively. The limitation is confusing if each of the opposite side walls has its own filter plate or if the two opposite sidewalls together have a filter plate. Examiner suggests amending the claim to “and each of two opposite sidewalls thereof are provided with one of the filter plates, respectively.


Allowable Subject Matter
Claims 1, 7, 13-16 and 18-20 are allowed.
Regarding claim 1, the closest prior art is US 2015/0246835, US 2019/0105616, and USRE33899.
‘835 teaches a bubble generation device comprising a housing and a filter plate with a check valve (18, where a ball valve is a known embodiment of a check valve), further comprising a fluid check valve (27). The reference does not teach the core tube or the pressure balancing mechanism as claimed.
‘616 teaches a bubble generation device comprising a housing, a filter plate, and a core tube. ‘616 does not teach the flow rate control mechanism and the pressure balancing mechanism.
‘899 teaches a bubble generation device comprising a housing, a filter plate, and a pressure balancing mechanism. ‘616 does not teach the pressure balancing mechanism as claimed, but rather a simple tube filled with water.
No prior art, alone or in combination, teaches all the limitations of claim 1. Specifically, the combination of the microbubble generation mechanism, the flow rate control mechanism, and the pressure balancing mechanism as claimed is not taught in the prior art.
Claims 7, 13-16 and 18-20 depend upon claim 1.
Claims 2-6, 8-12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-6, 8-12 and 17 depend upon claim 1 and thus contain all the limitations of allowable claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776